Citation Nr: 1550540	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to osteochondritis desiccans of the right ankle.

2.  Entitlement to service connection for a right knee disability to include as secondary to osteochondritis desiccans of the right ankle.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran performed 38 days of active military service from May 19, 2003 to June 25, 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran raised the issue of service connection for obesity as secondary to right ankle osteochondritis desiccans.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for low back and right knee disabilities secondary to osteochondritis desiccans of the right ankle.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  When aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (2015) requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, at the March 2015 videoconference hearing, the Veteran raised the issue of service connection for obesity as secondary to osteochondritis desiccans of the right ankle.  Given that VA no longer recognizes informal claims, as noted above, the Veteran must submit any claim on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  

The relevance of the foregoing derives from the fact that the Veteran's low back and right knee pain have been related by competent medical evidence to his nonservice connected obesity.  At a July 2012 VA examination the examiner noted that it was more likely that his knee pain was due to his being overweight and less likely due to his service-connected right ankle condition.  In an August 2013 note, the Veteran's treating physician noted that his back pain was likely multifactorial and stated that he suspected that his gait was altered following the 2003 accident likely attributing to chronic right lower extremity pain as well as chronic lumbar pain.  He also said that compounding the etiology was the Veteran's obesity which was undoubtedly adding strain to the supportive spinal structures.  

As such, notwithstanding the change in how a claim is presented, the Board finds that the two issues on appeal are inextricably intertwined with the issue discussed in the introduction above.  As the resolution of any claim of entitlement to service connection for obesity might have bearing upon the claims for service connection for low back and right knee disorders, the appropriate remedy is to defer adjudication of the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, as there is a difference of opinion among the medical professionals as to whether the Veteran's current low back and right knee disorders are related to his right ankle osteochondritis desiccans and there is no opinion as to whether that disorder aggravated his low back or right knee disorders, the Board finds that the Veteran should be provided an additional VA examination to determine whether the Veteran's service-connected right ankle disorder either caused or aggravated a current low back or right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Assuming that the Veteran submits a claim on the application form prescribed by the Secretary, appropriate action must first be taken to develop and adjudicate the issue of entitlement to service connection for obesity.  If action is favorable to the Veteran, a rating and effective date should be assigned.  The Veteran is advised that the Board will not exercise appellate jurisdiction over any claim without a timely perfected appeal.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his low back and right knee disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  Thereafter, the Veteran should be afforded a VA examination by an orthopedist.  The examiner is to be provided access to Virtual VA and VBMS as well as a list of the Veteran's service-connected disabilities.  The orthopedist must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The orthopedist should identify all current chronic low back and right knee disorders.  For each diagnosed disorder opine whether it is at least as likely as not that any each such disorder is related in any way to the Veteran's active duty service or to service-connected disability to include whether any service-connected disability or combination of disabilities caused or aggravates (i.e., permanently worsened beyond the normal progression of that disease) any diagnosed low back or right knee disorders.   

If aggravation is found, the examiner should specify the baseline of the disorder prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

